Exhibit 10.2

30 August 2006

Mr. Dale F. Elliott

Dear Dale:

We are delighted that you have accepted this offer of employment to join
American Standard, commencing September 5, 2006, as a Corporate Officer in the
capacity of President, Global Bath & Kitchen, reporting to Fred Poses. We are
all eager to work with you during this period of significant change. This offer
of employment is contingent upon final approval of the Board of Directors of the
Company.

As we discussed, your annual base salary will be $500,000. You will participate
in our Annual Incentive Program (AIP) with an incentive target of 100% of base
salary. For 2006, your award will be prorated by 33% and we will guarantee a
payment of $166,667. The incentives are paid no later than March 15th of the
year following the year in which they are earned.

You will also participate in the Long-Term Incentive Plan (LTIP) with a target
of 100% of base salary. LTIP performance cycles run three years and are paid no
later than March 15th of the year following the end of the performance cycle.
You will be guaranteed a long-term incentive payment in the amount of $166,667
for the 2004-2006 performance cycle. You will also be granted full participation
in the existing LTIP cycles for 2005-2007 and 2006-2008.

You must be employed with the Company at the time the AIP and LTIP awards are
authorized by the Management Development & Compensation Committee (MDCC) of the
Board in order to be eligible for the payment.

For calendar year 2007, provided you remain employed with the Company throughout
that period, you will be guaranteed a minimum cash compensation of $1,000,000
from the combination of your base salary, 2007 AIP and 2005-2007 LTIP. Should
the combination of your salary, AIP and LTIP be less than $1,000,000, you will
be provided with an additional payment for the difference. Your compensation
package will be reviewed by the MDCC in December, 2007.

You will receive a stock option grant of 50,000 shares of American Standard
common stock under the terms of the Company’s 2002 Omnibus Incentive Plan, with
a grant price equal to the fair market value of



--------------------------------------------------------------------------------

a share of such stock on the day you commence employment. As discussed, you will
be eligible to participate in the stock option program beginning in 2007 with
annual stock option grants determined by the Management Development &
Compensation Committee of the Board of Directors. This does not constitute a
commitment for future stock option awards or the amount of any such awards.

You are entitled to participate in the American Standard Benefits Program
applicable to senior executives of the Company. You will be provided with five
weeks vacation per annum under the terms of the existing vacation policy for
corporate officers.

You are eligible for relocation under the Executive Relocation Program if it is
decided by the Company that relocation is necessary. In the interim, it is
understood that you will require temporary housing in New Jersey as your family
will continue to reside in Illinois. The Company will provide you with temporary
executive housing for up to two years. You are entitled to a net monthly maximum
housing allowance of $3,500, subject to your providing documentation of such
costs. The Company will also pay for your reasonable moving costs and the
transport of your car. You will be provided with a monthly travel allowance of
up to $1,000, net of taxes, for you and/or your spouse to travel between
Illinois and New Jersey during this two year period.

American Standard maintains an employment-at-will policy, which means that you
or the Company can terminate your employment with or without cause, at any time
for any reason. There is nothing in this letter that is intended to constitute a
contract of employment for a guaranteed period of time. You will participate in
the Company’s Corporate Officer Severance Plan, provided that, notwithstanding
Section IV of the plan, your severance benefit will be two times your base
salary and one times your AIP target, not to exceed a maximum of $1.5 million.
You will be entitled to senior level executive outplacement with a firm mutually
agreed upon with the Company. As a condition of severance, you will be required
to sign a severance agreement and release as described in the Corporate Officer
Severance Plan.

This offer of employment is contingent upon: your compliance with the
Immigration and Naturalization Reform Act of 1997, satisfactory reference and
background checks, signing the company’s “Agreement Relating to Assignment of
Inventions, Non-Disclosure of Confidential Information” and Code of Conduct and
a drug screening. Please contact Elizabeth Kearny at 732-980-6042 if you have
any questions regarding your drug screen.

Dale, I expect that your decision to join the Company will be mutually
rewarding. On behalf of Fred Poses, we look forward to having you become part of
American Standard in the belief that you will form many productive and rewarding
relationships.

Please sign below indicating your acceptance of this offer.

 

Sincerely yours,    

/s/ Lawrence B. Costello

    Lawrence B. Costello     Senior Vice President, Human Resources    

/s/ Dale F. Elliott

   

August 30, 2006

Dale F. Elliott     Date